966 F.2d 1440
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Eugene B. BOWLER, Plaintiff, Appellant,v.GOVERNOR OF MAINE, et al., Defendant, Appellees.
No. 92-1222.
United States Court of Appeals,First Circuit.
May 26, 1992

Eugene B. Bowler on brief pro se.
Michael E. Carpenter, Attorney General, and Peter H. Stewart, Assistant Attorney General, on brief for appellees.
Before Breyer, Chief Judge, Campbell, Senior Circuit Judge, and Selya, Circuit Judge.
Per Curiam.


1
We have reviewed the parties's briefs and the record on appeal.  We affirm the judgment of the magistrate judge essentially for the reasons stated in the memorandum decision and order, dated February 14, 1992.


2
Affirmed.